Citation Nr: 0912210	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-00 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for dysthymic disorder.  

4.  Entitlement to service connection for residuals of a head 
injury, including blackouts.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
October 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2002 and May 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Veteran testified at a hearing in support of his claims 
in February 2009, before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  

After the conclusion of the Travel Board hearing, the Veteran 
withdrew his claims for service connection for skin cancer 
and a left leg/knee condition.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision. 38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the Veteran personally without the express written consent of 
the Veteran.  So inasmuch as the Veteran has withdrawn these 
claims, they are no longer at issue.  38 C.F.R. § 20.204(c).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
bilateral hearing loss or tinnitus.  

2.  The Veteran's dysthymic disorder was not caused or 
exacerbated by his military service.  

3.  The Veteran does not have residuals of a head injury, 
including blackouts, as a result of his military service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

2.  The Veteran's tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008). 

3.  The Veteran's dysthymic disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

4.  The Veteran does not have residuals of a head injury, 
including blackouts, due to disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claims.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in August 2002 and June 2006.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Even if, however, VCAA notice was not 
provided prior to the initial adjudication of the claims or, 
if provided, was inadequate or incomplete, this timing error 
can be "cured" by providing any necessary notice and then 
readjudicating the claims, including in a Statement of the 
Case (SOC) or Supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In the August 2002 and June 2006 letters already mentioned, 
the RO informed the Veteran of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including the 
Social Security Administration (SSA).  He was advised that it 
was ultimately his responsibility to send other, private 
medical records or to provide a properly executed release so 
that VA could request the records for him.  

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, May 2003 (for the hearing 
loss, tinnitus, and dysthymic disorder claims) and October 
2008 (for the head injury claim) SOCs provided him with yet 
an additional 60 days to submit more evidence in support of 
his claims.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claims has been obtained and associated with 
the claims file for consideration, including his civilian 
private medical records and his VA records.

Attempts also were made to obtain the Veteran's service 
treatment records (STRs) from the National Personnel Records 
Center (NPRC), a military records repository.  But the NPRC 
responded that these records were unavailable and presumed 
destroyed in a 1973 fire at that facility.  See O'Hare vs. 
Derwinski, 1 Vet. App. 365 (1991) (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of the reasons or bases for its 
findings and to consider carefully applying the benefit-of-
the-doubt doctrine).  See also Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 404 (1991).  This duty includes obtaining 
other medical records to compensate for the absence of this 
evidence and medical examinations where indicated by the 
facts and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the 
[statutory duty to assist] also includes VA assistance in 
obtaining relevant records from private physicians when [the 
Veteran] has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the Veteran only in a passive role."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  

In this case, the Veteran was informed that the NPRC did not 
have his STRs.  He was provided a (National Archives) NA Form 
13055, which he returned to VA in January 2006.  However, his 
responses on the NA Form 13055 were not specific enough for 
the NPRC to use in an attempt to reconstruct the lost 
records.  In a June 2008 VCAA letter, the RO solicited more 
specific information from the Veteran, such as dates of 
medical treatment during service, the name of the places 
where he received treatment, and his rank and organization at 
the time of treatment.  He did not provide any additional 
information in response to that letter.  



Even the absence of some or all of the Veteran's service 
treatment records, while indeed unfortunate, does not obviate 
the need for him to have supporting medical nexus evidence 
linking his claimed disabilities to his military service.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  See also Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  In other words, missing STRs do not 
lower the threshold for an allowance of a claim; there is no 
reverse presumption in favor of granting these type claims.  
The legal standard for proving the claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Id.

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which is 
obtainable and would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VCAA notices. 

A post-decisional June 2008 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  He was given an opportunity to respond to 
that letter, and in the October 2008 SSOC his claims were 
readjudicated.  Therefore, there is no prejudice to him 
because his claims have been reconsidered since the RO 
provided that additional VCAA notice.  See again Mayfield IV 
and Prickett.



Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The Veteran has 
diagnoses of dysthymic disorder and a cognitive disorder, and 
therefore has established that he has these alleged 
conditions.  But the evidence of record does not show a 
diagnosis of bilateral hearing loss or tinnitus, and 
therefore these claims must be denied for this reason, and 
merely this reason alone.  The evidence shows the Veteran had 
skin cancer, including in his left ear, but as already 
indicated, he withdrew his claim for service connection for 
skin cancer in February 2009.  See 38 C.F.R. § 20.204.  
So his skin cancer is no longer at issue, and there is no 
indication the skin cancer in his ear has any associated 
hearing loss or tinnitus.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, not for 
past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

The determinative issue, therefore, is whether the conditions 
that have been diagnosed (namely, the dysthymic and cognitive 
disorders) are attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  It is in this critical respect that 
these claims fail.

While the Veteran's private and VA post-service medical 
records show treatment for these claimed disorders, there is 
no medical evidence providing the required etiological link 
between these conditions and his military service - 
including to any trauma or other injury he may have sustained 
in service.  

During his February 2009 Travel Board hearing, the Veteran 
testified that his dysthymic disorder (depression) was the 
result of falling and hitting his head while in the military 
- and, therefore, grounds for also service connecting other 
residuals of that head injury, including his cognitive 
disorder and blackouts.  He stated that, after he fell, he 
had repeated blackouts.  While, even as a layman, he is 
competent to describe his symptoms, he is not competent to 
give a probative opinion on the dispositive issue of 
causation because that is a medical, not lay, determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The first indication of a psychiatric disorder was in 
September 1985, thirty years after the Veteran's military 
service ended.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lengthy lapse of 
time between the Veteran's service and the initial 
manifestation of the condition at issue, here, some three 
decades, is a factor for consideration in deciding the 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Veteran has since been treated 
for dysthymic disorder, a personality disorder, and a 
cognitive disorder.  None of his psychiatric conditions, 
however, have been attributed to his military service, 
including to the head injury mentioned.

Hence, as there is no medical nexus evidence providing the 
required link between these claimed disorders and the 
Veteran's military service, these claims for 
service connection cannot be granted.  Moreover, since the 
preponderance of the evidence is against these claims, the 
provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 
regarding reasonable doubt are not applicable, and these 
claims must be denied.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for dysthymic disorder is denied.  

Service connection for residuals of a head injury, including 
blackouts, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


